Citation Nr: 0216455	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUE

Entitlement to an effective date earlier than December 2, 
1994 for a total disability rating based on individual 
unemployability (TDIU rating).




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 






INTRODUCTION

The veteran had active service from September 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision which granted 
a TDIU rating, effective from April 9, 1997.  In a November 
2000 decision, the Board granted an earlier effective date of 
December 2, 1994 for the TDIU rating.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2002 the Court issued an 
order affirming the Board's November 2000 decision, yet the 
Court also remanded to the Board the issue of entitlement to 
an effective date earlier than December 2, 1994 for a TDIU 
rating. 


FINDINGS OF FACT

1.  On December 2, 1994, the RO received the veteran's 
application to reopen a claim for service connection for a 
low back disability.  (Service connection for a low back 
disability had been previously denied in multiple final RO 
and Board decisions).

2.  On April 9, 1997, the veteran filed a claim for a TDIU 
rating.

3.  By February 1998 rating decision, the RO found new and 
material evidence to reopen the claim for service connection 
for a low back disability, and the RO granted service 
connection for a low back disability effective from December 
2, 1994; and the RO also granted a TDIU rating due to the 
effects of the service-connected low back disability (which 
is the veteran's only service-connected condition), effective 
from April 9, 1997.  

4.  The veteran thereafter only appealed the issue of an 
earlier effective date for the TDIU rating.  By November 2000 
decision, the Board assigned an earlier effective date of 
December 2, 1994 for the TDIU rating.


CONCLUSION OF LAW

A TDIU rating prior to December 2, 1994 is not permitted, as 
service connection was not in effect for any disability prior 
to that date.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1969 to 
March 1970.  He was discharged from service for a low back 
disability which the service department found existed prior 
to service and was not aggravated therein.

In the years after service, the veteran claimed service 
connection for a back disability, and medical and other 
evidence was submitted in connection with the claim or 
applications to reopen the claim.  By a July 1975 rating 
decision, the RO denied service connection for a back 
disability.  That decision was not appealed and became final.  
By April 1982 decision, the Board denied service connection 
for a back disability, also finding that there was no new 
factual basis to reopen the claim.  That decision is final.  
Subsequently, the veteran filed additional applications to 
reopen the claim for service connection for a back 
disability, and in rating decisions the RO found that new and 
material evidence had not been submitted to reopen the claim.  
Those decisions were not appealed and became final.  One such 
denial was in September 1993, when the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disorder; in that same 
month the veteran was notified of the adverse decision; he 
thereafter filed a timely notice of disagreement; the RO then 
issued a statement of the case and a supplemental statement 
of the case; and in October 1993 the RO received a 
substantive appeal, which was late, and thus the appeal was 
not timely perfected and the RO decision became final.  The 
RO informed the veteran and his attorney that the appeal was 
not timely perfected, and that they could appeal that 
timeliness determination, but they did not appeal it.   

On December 2, 1994, the RO received, from the veteran's 
attorney, an application to reopen a claim for service 
connection for a back disability, and he requested that 
attached evidence be considered new and material to reopen 
the claim.  

More evidence was then developed on the issue of service 
connection for a back disablity, and RO hearings were held.

Received from the veteran on April 9, 1997 was a claim for a 
TDIU rating. 

By February 1998 rating decision, the RO found new and 
material evidence to reopen the claim for service connection 
for a low back disability, and granted service connection and 
a 60 percent rating for a low back disability (bilateral pars 
defect of L5, early grade 1 spondylolisthesis L5-S1) 
effective from December 2, 1994.  Based on the effects of the 
service-connected low back disorder (which is the only 
service-connected condition), the RO also granted a TDIU 
rating effective from April 9, 1997.  

The veteran thereafter only appealed the issue of an earlier 
effective date for a TDIU rating.  (All other issues 
addressed in the February 1998 RO decision were not appealed 
and became final.)  In a March 1998 notice of disagreement, 
the veteran's attorney asserted that the TDIU rating should 
be effective earlier than April 1997, specifically that it 
should be effective from December 1994.  A July 1998 
statement of the case addressed the issue of an earlier 
effective date for a TDIU rating.  In a July 1998 substantive 
appeal, the veteran's attorney apparently argued that 
38 C.F.R. § 3.157 permitted an effective date one year 
earlier than April 1997 for a TDIU rating.

By November 2000 decision, the Board granted an earlier 
effective date of December 2, 1994 for a TDIU rating.

By May 2002 order, the Court affirmed the Board's November 
2000 decision, but the Court remanded the issue of 
entitlement to an effective date earlier than December 2, 
1994 for a TDIU rating.

II.  Analysis

The issue now before the Board is entitlement to an effective 
date prior to December 2, 1994 for a TDIU rating.  Through 
correspondence, the RO rating decision, the statement of the 
case, the Board decision, and the Court decision, the veteran 
has been notified of what is required to substantiate the 
claim.  He indicates that there is no more evidence to submit 
on this issue.  Moreover, the outcome of the issue turns on 
the law and not the evidence, and thus the Veterans Claims 
Assistance Act of 2000 appears to have no applicability.  
See, e.g., Wensch v. Principi, 15 Vet.App. 362 (2001).  In 
any event, there has been adequate compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Total disability ratings for compensation based on individual 
unemployability (i.e., a TDIU rating) may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

It is thus fundamental that a TDIU rating may not be granted 
from an effective date prior to the effective date of service 
connection of the service-connected disability which forms 
the basis of the TDIU rating.  

The veteran's only service-connected disability is a low back 
disorder.  Past unappealed RO decisions and a Board decision 
denied a claim or applications to reopen the claim for 
service connection for a back disability, and those RO and 
Board decisions are final.  38 U.S.C.A. §§ 7104, 7105.  On 
December 2, 1994, the veteran applied to reopen the claim for 
service connection for a low back disorder based on new and 
material evidence.  Thereafter the claim was reopened and 
service connection and a 60 percent rating for a low back 
disorder were granted by the RO effective from December 2, 
1994, being the date of RO receipt of the application to 
reopen with new and material evidence.  The present appeal 
does not involve the propriety of the effective date of 
December 2, 1994 for service connection for the low back 
disability.  The RO's determination as to the effective date 
of service connection for a low back disability was not 
appealed, and that determination became final.  38 U.S.C.A. 
§ 7105.  Nonetheless, it is clear to the Board that the RO 
assigned the correct effective date for service connection 
for the low back condition, and such proper date is December 
2, 1994, being the date of RO receipt of the application to 
reopen the claim supported by new and material evidence.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002). 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

After the RO assigned April 9, 1997 as the effective date for 
the TDIU rating (being the date the RO received the TDIU 
claim), the veteran's representative argued that the 
effective date of the TDIU rating should be December 2, 1994 
(the effective date of service connection for the low back 
disorder), or that 38 C.F.R. § 3.157 permitted the effective 
date for the TDIU rating to be 1 year prior to the April 9, 
1997 date on which the claim for a TDIU rating was filed.  
After the Board assigned December 2, 1994 as the effective 
date for a TDIU rating, the representative argued that 
38 C.F.R. § 3.157 somehow permitted an even earlier effective 
date for a TDIU rating.  However, 38 C.F.R. § 3.157 pertains 
to situations in which a report of examination or 
hospitalization may be considered an informal claim for an 
increased rating for a disability which has already been 
service-connected, and it may thus affect the effective date 
for an increased rating for an already established service-
connected disability; 38 C.F.R. § 3.157 does not govern the 
effective date of service connection based on a reopened 
claim supported by new and material evidence; and 38 C.F.R. 
§ 3.157 would not permit a higher rating or a TDIU rating 
from a date prior to the effective date of service connection 
for a disability.  See Sears, supra.

Once again, it is basic that a TDIU rating may not be 
effective from a date earlier than the effective date of 
service connection of the service-connected disability which 
forms the basis of the TDIU rating.  Here, the veteran's only 
service-connected disablity is a low back disorder; service 
connection for the low back disorder was properly made 
effective as of December 2, 1994; and the last Board decision 
also made the TDIU rating effective from December 2, 1994.  
No earlier effective date for a TDIU rating is permitted by 
law.  The law, not the evidence, is dispositive of the 
outcome of this case.  As a matter of law, there is no 
entitlement to an earlier effective date for a TDIU rating, 
and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than December 2, 1994 for a TDIU 
rating is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

